Judgment, Supreme Court, New York County (Ira Beal, J.), rendered *224March 29, 1994, convicting defendant, after a jury trial, of attempted murder in the second degree, criminal possession of a weapon in the second degree and assault in the first degree, and sentencing him, as a second felony offender, to concurrent terms of 10 to 20 years, 5 to 10 years and 5 to 10 years, respectively, unanimously affirmed.
The indictment was not jurisdictionally defective. The People are not required to specify in the indictment whether a defendant is being charged as a principal or as an accomplice (People v Guidice, 83 NY2d 630, 637). The use of the word “pistol” in the indictment regarding the weapon possession and assault counts “constituted sufficient factual support for the subject element of the crimes charged (see, CPL 200.50 [7] [a]) as well as a sufficient description of the particular implement allegedly displayed by defendant (see, CPL 200.50 [7] [b])” (People v Singleton, 72 NY2d 845, 847).
We conclude that defendant received effective assistance of counsel (People v Baldi, 54 NY2d 137).
Defendant’s remaining contentions are unpreserved and without merit.
Concur — Milonas, J. P., Rosenberger, Ellerin and Tom, JJ.